Exhibit 10.1

 

AMENDMENT NO. 2 TO

INVESTOR AGREEMENT

 

THIS AMENDMENT, is made and entered into this 5th of April, 2005 by and between
SoftBrands, Inc., a Delaware corporation (“SoftBrands”) and Info-Quest SA, a
corporation organized under the laws of Greece (“Info-Quest”).

 

WHEREAS, Info-Quest and SoftBrands are parties to that certain Investor
Agreement dated as of May 15, 2002, as amended by Amendment No. 1 thereto dated
November 26, 2002(the “Agreement”);

 

WHEREAS, SoftBrands has commenced public reporting, Info-Quest does not require
board observation rights, and Info-Quest has consented to elimination of such
rights in connection with settlement of a dispute with certain trustees for a
predecessor of SoftBrands.

 

WHEREAS, the parties agree that nothing within this Amendment or the Agreement
as modified shall be construed to affect any rights Info-Quest possesses as a
shareholder of SoftBrands.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
sufficient consideration, the receipt and adequacy of which are hereby
acknowledged, the parties agree as follows:

 

1.  Amendment.  The Agreement is hereby amended to delete Article II thereof in
its entirety.

 

2.  Resignation.  Info-Quest shall cause its representative on the Board of
Directors of SoftBrands to resign as soon as practicable and convenient to such
Director.

 

3.  Continuation.  The remaining provisions of the Agreement shall continue in
effect without alteration.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

 

SoftBrands, Inc.

 

 

 

By

/s/ George H. Ellis

 

 

     George H. Ellis, Chief Executive
      Officer

 

 

 

Info-Quest SA

 

 

 

By

/s/ T Fessas

 

 

Name

T Fessas

 

 

Title

CEO

 

 

 

 

 

 

And

/s/ M Bitsakos

 

 

Name

M Bitsakos

 

 

Title

CFO

 

 

--------------------------------------------------------------------------------